04/15/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 18-0246



                                 No. DA 18-0246

STATE OF MONTANA,

             Plaintiff and Appellee,
v.

ZANE AARON TENOLD,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including May 18, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 15 2020